Name: 89/291/EEC: Commission Decision of 14 April 1989 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production
 Date Published: 1989-04-26

 Avis juridique important|31989D029189/291/EEC: Commission Decision of 14 April 1989 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 113 , 26/04/1989 P. 0032 - 0032*****COMMISSION DECISION of 14 April 1989 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (89/291/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Spanish Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Ministerial Decree of 21 December 1988 fixing the reference income for 1988, - Ministerial Decree of 26 December 1988 laying down rules for applying Royal Decree No 808/1987; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 In view of the provisions forwarded, the measures adopted in Spain pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of that Regulation. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 14 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.